Title: To Thomas Jefferson from William Carmichael, 29 April 1788
From: Carmichael, William
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Aranjuez 29 April 1788
          
          I had the honor to address you after a long silence the 14 Inst. You will receive that Letter by the same Conveyance as this. On the 18th. Inst. I received advice from the Board of Treasury that a remittance of three thousand dollars had been made me to a house at Amsterdam. This credit enabled me to take the feild. I came here the 23d. On that day the Russian Minister, who had received a courier the 21st. communicated to this court the Empresses intention of sending a fleet to the Mediterranean. Inclosed you have the Answer of this court to that Communication. On the 25th. I had a conference with the Ct. de Florida B. relative to the late reports of hostilities which were supposed to have been commenced by the Kentucke People. He Assured me that he had no official Advice on this subject, and our Conversation ended in contradicting all that had been asserted to have been said by him to a certain foreign Minister and with Assurances of the strongest nature  of his Majestys desire to cultivate a lasting harmony between the two Countries. I cannot repeat all the particulars of this Conversation. I must observe to you however that packet boats will sail six or seven times in the year from Corrunna to New York. On the 22d. Inst. 7 sail of the Line sailed from Cadiz to be joined by two more from Ferrol. I have no time to mention the Conjectures of others. I still think that Spain wishes to be prepared for all Events and that she acts in some degree if not altogether in concert with France. Mr. Eden is expected at Madrid the 2d of this Month. We shall see what this Colossus of Negotiators will be able to do. His Sentiments on our head are already communicated to the Minister and some of the principal Persons of the Nation Indirectly. The Courier is waiting. You will therefore excuse my conciseness and pardon me for a silence which has proceeded only from a desire of writing you fully by an opportunity which has failed me from the Indisposition of a Countryman for some months here.
          I have the honor to be with great respect & Esteem Yr. Exys. Most Obedt. Hble Servt,
          
            Wm. Carmichael
          
        